                                                            JS-6

 1

 2                        UNITED STATES DISTRICT COURT
 3                      CENTRAL DISTRICT OF CALIFORNIA
 4     JUSTIN BENNETT,                           Case No.: 2:19-cv-00188 CJC (SKx)
                                                 [Los Angeles County Superior Court
 5                  Plaintiff,                   Case No.: 18STCV07273]
 6           vs.
 7     UBER TECHNOLOGIES, INC., a
       corporation, RASIER, LLC, a
 8     Delaware Limited Liability                ORDER GRANTING JOINT
       Company, RASIER-CA, LLC, a                STIPULATION AND CONSENT TO
 9     Delaware Limited Liability                REMAND
       Company, RUSLAN OLAYIVOLA,
10     and DOES 1 through 30, Inclusive,
11
                    Defendants.
12

13
           Pursuant to the joint stipulation and consent to remand of Plaintiff Justin
14

15   Bennett and removing Defendants Uber Technologies, Inc., Rasier, LLC, and Rasier-
16
     CA, LLC and good cause appearing, it is hereby ordered:
17
           1. Plaintiff’s entire action is hereby remanded to the Superior Court of the State
18

19            of California, County of Los Angeles.
20
           2. All other matters currently scheduled in this federal action are hereby
21

22
              advanced to this date and vacated.

23         IT IS SO ORDERED, this 16th day of January, 2019.
24
                                                   _________________________
25                                                 Judge Carney
26

27
28

                                                                                           -0
